Title: To George Washington from Thomas Johnson, 26 March 1772
From: Johnson, Thomas
To: Washington, George

 

Sir.
Annapolis 26. Mar. 1772.

I inclose you a Letter from my Bror John to your Lady he was at my House last week and intended then to have sent it but the post made so little Stay that tho’ my Bror went to the Office several Times he slipped him.
There were some Expences on the Bill passed last Session in favr of Mr Semple it is usual here in Imitation of what I think a bad procedr. in England to tax Fees on private Bills—this was taxed
To the Speaker—6.
the Clk of the Lo. Ho.—3. Common Money i.e. Dollars at 7/6—and I believe in the Upper Ho. as much. I should be obliged by your having the Money remitted as I have paid some of it and promised to write to you on the Subject. I am sr Your most hble Servt

Ths Johnson Junr

